Case 1:19-cv-00103-LKG Document 1 Filed 01/16/19 Page 1 of 10

lN THE FEDERAL COURT OF CLAIMS

 

 

RYAN KEITH MATHISON, )
Plaintiff, )
) Judge: GQ|GGSE\!
§
V
) -No- lq~ |M
§
UNITED STATES OF AMERICA, ) JURY DEMANDED
Defendant. )

COMPLAINT

NOW COMES the Plaintiff, RYAN KEITH MATHISON, pro se, complaining
of the Defendant, UNITED STATES OF AMERICA, states as follows:

INTRODUCTION
1. This is a civil action seeking damages against the Defendant for

breach of contract.

JURISDICTION
2. The jurisdiction of this Court is invoked pursuant to the Tucker

Act, 28 U.S.C. §léQl(a)(l) and the Constitution of the United States.

PARTIES
3. Plaintiff, RYAN KEITH MATHISON, is a citizen of the United States
of America, who currently resides at the Federal Correctional

Institution in Elkton, Ohio.

4. Defendant, UNITED STATES OF AMERICA, engaged in the conductiu

compleiu@d_@£s.¢;

".,\-.:.-`:;.) - lof ,,_

.l..'f`xi‘~é 18 }:.;§`§`.;;

 

lO.

11.
12.

Case 1:19-cv-00103-LKG Document 1 Filed 01/16/19 Page 2 of 10

FACTS

. On August 26, 2010, Defendant United States of America held

Plaintiff incarcerated at FCI Pekin in lllinois pursuant to
convictions under Case Number 5:06-cr-04030 in the Northern
District of lowa.

On August 26, 2010, Plaintiff awoke due to a heart attack, and FCI
staff did not obtain emergency medical assistance.

Plaintiff suffered heart damage as a result of delayed medical
treatment and deliberate indifference by FCI Pekin staff, and
Plaintiff filed a federal civil rights lawsuit in the United States
District Court for the Central District of Illinois under Case
Number lZ-cv-l319.

Pursuant to a written agreement on August 24, 2017 (the "Settlement
Agreement"), attached hereto as Exhibit l, between Plaintiff

Ryan Mathison and the United States of America, the federal civil

rights lawsuit in the Central District of Illinois settled.

. Section l of the Settlement Agreement states:

The parties hereby agree to settle and compromise
each and every claim, whether know or unknown, arising
directly or indirectly from the acts or omissions that
gave rise to the above captioned case, as well as all
other potential claims, known or unknown, under the terms

and conditions set forth in this settlement agreement.
The Settlement Agreement clearly provides that any and all monetary`
claims between the parties were hereby.resolved.
Further, the Plaintiff never even executed the Settlement Agreement.
Section Xl of the Settlement Agreement also states, in pertinent
part, that the "Settlement Agreement contains the entire agreement

'between the parties."

 

13.

14.

15.

16.

17.

.18.

19.

20.

21.

Case 1:19-cv-_00103-LKG Document 1 Filed 01/16/19 Page 3 of 10

The Plaintiff has permanent heart damage and would have never
agreed to a $S0,000.00 settlement unless the $QO0,000.00 judgment
was extingushed and released.

As part and parcel of the Northern District of iowa criminal

case against Plaintiff for which he was convicted, the United
States of America obtained a money judgment against Plaintiff

in the amount of $AO0,000.CO.

The personal money judgment referenced above is void and violates
the statute used as a basis to obtain it. However, even if the
personal money judgment was valid it was extinguished pursuant to
Section l of the Settlement Agreement.

At, around, or sometime shortly after the time of the Settlement,
the Defendant seized Plaintiff's settlement funds to satisfy

in part the personal money judgment.

The Defendant effected the seizure of Plaintiff's funds by

use of an unlawful warrant no reasonable law enforcement officer
would have applied for.

The Plaintiff's funds were seized by the United States of America
several months ago without any legal process.

The Defendant unlawfully seized Plaintiff's settlement funds to
satisfy a void judgment in violation of the Settlement Agreement
using a legal mechanism designed to avoid due process and, in fact,
without any legal process whatsoever.

As arHrect and proximate result, the Plaintiff was injured,
including loss of his settlement funds totalling $10,000.00.
Moreover, the Plaintiff expects that he could be injured in the
future because the United States claims it has authority to

seize the Plaintiff's property at will, up to and including the

 

22.

23.`

24.

25.

Case 1:19-cv-00103-LKG Document 1 Filed 01/16/19 Page 4 of 10

amount of the void judgment, while Plaintiff cannot possess

monies but for permission of the United States as his jailer.

Any additional seizures would also breach the Settlement Agreement.
Thus, because the United States can seize any of the Plaintiff's
monies, he cannot receive monies from third parties without the

threat of seizure.

COUNT l: BREACH OF CONTRACT

 

Plaintiff realleges each of the foregoing paragraphs as if

fully set forth herein.

The United States of America breached the Settlement Agreement

with the Plaintiff by seizing Plaintiff's settlement funds.

The Settlement Agrement discharged the personal judgment against

the Plaintiff.

As a proximate result of the above-detailed actions of the Defendant,
the Plaintiff was injured, which included the deprivation of
property as well as various other expenses, including this

lawsuit, that have been incurred as a result.

WHEREFORE, the Plaintiff demands judgment against fha Defendant

for compensatory damagesn the costs of this action, and any such other

and further relief as this Court deems equitable and just,

\*Q-M Qum… msi-90de

 

 

DATE Ryad Keith Mathison, pro se
Fed. Reg. No. 03219-029
JURY DEMAND FCI Elkton
P.O. Box 10
The undersigned hereby demands a Lisbon, ghio 44432

trial by jury including the maximum
number of jurors allowed by law.

@WK\”\N;@: _ 4 _

RyanoMathison

 

Case 1:19-cv-00103-LKG Document 1 Filed 01/16/19 Page 5 of 10

IN THE UN§TED STATES D{STRICT COURT
FOR THE CENTRAL DISTRICT OF lLLINOIS

AT PEORIA
RYAN KEiTi-l MATHISON, )
Plaintifi`, l
v. i CaseNo.iz.isia
P.M OMELSON and TED WALL., l
Defendants. §

SETTLEMENT AGREEMENT AND GENERAL RELEASE

This Settlement Agreement and General Release (“Agreement"} is made and entered into
by and between Ryan Ke_ith Mathsion (Plaintifi); and the United States ot` America (Defendant).
The parties hereby agree to the foliowing:

l. GENERAL AGREEMENT

The parties hereby agree to settle and compromise each and every ciaim, whether known
or unknown, arising directly or indirectly from the acts or omissions that gave rise to the above
captioned case, as well as all other potential claims, known or unknown, under the terms and
conditions set forth in this settlement agreement

H. CONSIDERATION

Defendant agrees to:

(i) Based on the FTCA, 28 U,S`C. § i346(b)(l), pay Plaintit`i`the total sum of $50,000
(tifty thousand doliars). ` `

(2) Not object to Plaintifi`s motion to substitute his Federal Ton Claims Act (FTCA)
claim in place ofthc current Bivens actions -

(3) Not object to the dismissal of the current Bivens action against Ted Wall and Pamela
Omeison _ ' '

(4) Cornply with ali other terms of this Settlement Agreement

Plaintiff agrees to: -
(1) seek and obtain leave oi` court to substitute a Federai Tort Claims Act (FTCA) claim
in place of his current Bivens claims against Ted Wall and Pamela Ornelson
(2) Disrniss. with prejudice, his Bivens claims against Ted Wal| and Parnela Omelson
(3) Dismiss, with prejudice his FTCA claim against the United States. and all other
potential claims relating to this matter 7
(4) Cornply with all other terms of this Settlement Agreernent.

 

Case 1:19-cv-00103-LKG Document 1 Filed 01/16/19 Page 6 of 10

III. NO ADMISSION OF LIABIL{TY

'l`his Settlcment Agreement is not and shall not be construed as an admission by the any
defendant1 including the United States, Ted Wall, and Parncla Omelson, of the truth of any
allegation or the validity of any claim asserted in this lawsuit, or of Defendant's liability therein.
Furthermore, none of the terms of the Settlement Agreement may be offered or received in
evidence or in any way referred to in any civil, criminal or administrative action or proceeding
other than proceedings that may be necessary to consummate or enforce this settlement
agreement Thc terms of this Agreement shall not be construed as an admission by Defendant
that the consideration to be provided hereunder represents the relief, if any, that could be
recovered after trial. Defendant expressly deny any liability for the claims in this matter

IV. ` WAIVER AND GL.OBAL RELEASE

Plaintiff for himself, his heirs and personal representatives_. fully and forever releases,
acqults and discharges Defendant, and its components, agents, employees and fenner employees,
either in their official or individual capacities, from any and all claims, demands, and causes of
action of every kind, nature or description, whether known or unknown, which Plaintiff may
have had, may now have, or may hereafter discover, including but not limited to any claims
arising out ofthe events alleged in the complaint Plaintifl`s medical treatment as alleged in this
case, and/or in connection with any event occurring, without limitation, that relates or was
related to Plaintiff’s complaint as well as the claims raised in the above»caplioned action, other
pending claims, claims for personal injury, permanent injury, claims for emotional distress,
claims related to medical treatment and claims of wrongful death

ln connection with such waiver and relinquishment Plaintiff acknowledges that he is
aware that he may hereafter discover claims presently unknown or unsuspected, or facts in
addition to or different from those which he now knows, with respect to the matters released
herein. Nevertheless, it is Plaintiffs intention through this release, and with the advice of
counsel, to settle and release all Such matters, and all claims relative thereto, which heretofore
have.existed, now exist, or hereafter may exist between Plaintiff and Defendant, or its
components agents, employees and former employees individually, and/or in their official
capacities

V. NO ASS{GNMENT

Plaintiff represents and warrants that he is the sole and lawful owner of all rights1 title
and interests in and to every claim and other matter which he purports to release herein, and that
he has not heretofore assigned or transferred, or purported or attempted to assign or transfer to
any person or entity any claims or other matters herein released. Plaintiff shall indemnify
Defendant, and any of its departments components and current or fenner employees, whether in
their official or individual capacitiesT against and defend and hold harmless from, any claims
arising out of or relating to any such assignment or transfer of any claimsor other matters
released herein. 7 -

l~J

 

Case 1:19-cv-00103-LKG Document 1 Filed 01/16/19 t Page 7 of 10

Vl. PAYMENT MECHANISM

Payrnent of the settlement amount in Section ll of this Settlement Agreement, payment
will be made-eby a check drawn from the ludgment Fund, Treasury of the United States, and
made payable in the amount of $50,000.00 to Attorney lared Kosoglad. Plaintiff’s attorney
agrees to distribute the settlement proceeds to Plaintiff in any manner agreed to between Plaintiff
and his attorneys

VII. DISMISSAL WITH PRE.IUD[CE

Subsequent to payment of the settlement proceeds by Defendants, Plaintiff and
Defendants, by their attorneys, shall execute, pursuant to Rule 41 of the Federal Rules of Civil
Procedure, the Stipulation of Dismissal with Prejudice attached as Exhibit A to this Agreement,
thereby dismissing this case with prejudice Counsel for Defendants agrees to file the Stipulation
with the Court after the complete execution of this Agreement.

V`{li. EXECUTION OF ADMINISTRATIVE MATTERS

The parties agree to immediately take any action necessary to execute the terms of this
Settlement Agreement, including signing and submitting any and all forms or documents
Plaintiff agrees to complete all motions and necessary paperwork to comply with the terms of the
above-described procedural requirements to this agreement. The agreement to pay Plaintiff
$50,000 is contingent upon all of the above-described conditions, namely that_the United States
is substituted in place of the Bivens defendants and then all claims related to this matter would be
immediately dismissed

Plaintiff further agrees to take any action necessary to dismiss with prejudice any pending
grievances, claims,_and other administrative actions against Defendant which are being released
pursuant to this Settle`ment Agreement.

IX. 'I`AX CONSEQUENCES

Compliance with ali applicable federal, state, and local tax requirements shall be
Plaintiff’s sole responsibility This Settlement Agreernent is e\tecuted without reliance upon any
representation by Defendant as to tax consequences, and Plaintiff is responsible for the payment
_ of all taxes that may be associated with the settlement payment Further, nothing in this
Agreernent waives or modifies federal, state. or local law pertaining to taxes, offsets, levies, and
liens that may apply to this Agreement or the settlement proceeds, and this Agreement is
executed without reliance on any representation by Defendant as to the application of any such
law.

'l`he parties agree that none of the settlement proceeds are for reimbursement of medical
expenses and that they have no received notices of liens for medical expenses 'l`he parties agree

 

Case 1:19-cv-00103-LKG Document 1 Filed 01/16/19 Page 8 of 10

that Plaintiff is not responsibte for paying any of the medical bills or expenses related to this case
out of the settlement proceeds, and the parties expressly agree that no efforts will be made to
attempt to collect any of the settlement proceeds to reimburse the United States for Plaintist
medicai expenses related to this case.

x. ` trans

The parties agree that each party wili bear its own costs, fees, and expenses and that any
attorney’s fees owed by Plaintiff will be paid out of the settlement amount and not in addition
thcreto.

XI. MERGER CLAUSE

This Settlement Agreement contains the entire agreement between the parties, and
Plaintiff acknowledges and agrees that no promise or representation not contained in this
Agreement has been made to him, and he acknowledges and represents that this Settlement
Agreernent contains the entire understanding between the parties, and contains all terms and
conditions pertaining to the compromise and settlement of the disputes referenced herein. No
statement, remark, agreement, or understanding oral or written, that is not contained herein shall
be recognized or enforced, nor does this Settlement Agreement reflect any agreed-upon purpose
other than the desire ol` the parties to reach a full and final conclusion of the litigation and to
resolve that suit without the time and expense of further litigation

This Settlement Agreement and its Exhibit constitute the entire agreement and
understanding between the Parties regarding this litigation and any and all administrative and
litigation proceedings related to this Agreernent, Any statement, representation, remark,
agreement, or understanding in written or oral form, that is not contained in this Agreement shall
not be enforced, recognized, or used to interpret this Agreenient or its Exhibits.

Xll. AMENDMENTS

'This Settlement Agreer_nent cannot be modified or amended except by an instrument in
writing, agreed to and signed by the parties, nor shall any provision hereof be waived other than -
by a written waiver, signed by the parties.

XIII. B{NDING SUCCESSORS

This Settlement Agreement shall be binding upon and inure to the benefit of Plaintiff and
Det`endant and their respective heirs, executors, successors assigns, and personal representatives
including any person, entity, department, or agency succeeding to the interests or obiigations of
any party hereto, or having an interest herein,

XIV. SEVERAB!LITY

 

Case 1:19-cv-00103-LKG Document_ 1 Filed 01/16/19 Page 9 of 10

The provisions of this Agreement shall be deemed severable, and any invalidity or
unenforceability of any one or more ofits provisions shall not affect the validity or enforceability
of the other provisions herein.,

XV. CONSULTATION WITH COUNSEL

Plaintiff acknowledges that he has discussed this Settlement Agreement with his counsel,
who has explained these documents to him_ Plaintiff acknowledges that he understands all of the
terms and conditions of this Settlernent Agreernent. Plaintiff further acknowledges that he has
read this Settlement Agreernent, understands the contents thereoi`, and executes this Settlement
Agreement of his own free act and deed. The undersigned represent that they are fully authorized
to enter into this Agreernent.

XVI. COVENANT NOT TO SUE, COMMENCE FURTHER PROCEEDINGS, OR
SEEK REINSTATEMENT

Plaintiff hereby covenants that he will not commence against Defendant any action,
claim, suit, or administrative proceeding on account of any claim or cause of action that he has
released or discharged by this Settlement Agreement.

xvn. RULE or coNsrRUc'rloN

Botli parties acknowledge that they have participated in the drafting of this Sertlement
Agreement. The lagreement shall be considered a jointly drafted agreement and shall not be
construed against any party as the drafter. ‘

XV[I[. SEVERABILITY

The terms and provisions of this Settlement Agreement shall be deemed fully severable.
lf any term or provision of this Agreement is determined by a court or administrative body to be
illegal, invalid, or unenforceable, this Agreernent will be construed as if the severed term or
provision had never comprised a part of this Agreernent, and the remaining terms and provisions
of this Agreement will remain in full force and effect and will not be affected by the severed
term or provision or by the severance of such term from this Agreement.

XIX. FUI_.L AUTHORITY TO SIGN

Each person signing this Settlement Agreement represents and warrants that lie or she has
fuli authority to execute the Agreement on behalf of himself or'herself, .or on behalf of the party
or entity on whose behalf he or she signs this Agreement. t

XX. EXECUTION IN COUNTERPARTS

This Settlement Agreement may be executed and delivered in counterparts E'ach'
counterpart, when executed, shall be considered one and the same instrument, which shall

U\

 

C_ase 1:19-cv-00103-LKG Document 1 Filed 01/16/19 Page 10 of 10

comprise the Agreernent, which takes effect on the effective date following the completion ofall
signatures and executive of the Agreement.

     
 

' __ pp p/,?

Wtad, c$unset far Plaintiff are
T>oti\:\`" (Jtlr Ll~?"l~~l Z_

Joshua I, Grant `Date
Assislanl United States Attorney

Counsel for Defendant

 

 

